Title: To George Washington from Major General Horatio Gates, 9 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            Danbury [Conn.] 9th October 1778.
          
          At five yesterday evening, I had the honour to receive Your Excellency’s Letter of the 7th: Inclosed is the proceedings of a General 
            
            
            
            Court Martial held upon two Men, suspected to be Spies; they are sent to Your Excellency under the care of Brigade Major Marshall, who has a quantity of Counterfeit Money to deliver to Your Excellency, that was found upon the delinquents. The Prisoner, Farnsworth, is recommended by the Court Martial, as he seems the most penitent, and best inclined to make discoveries, both in regard to the Makers, and Dispersers, of Counterfeit Money; and of the State, Condition, and intended movements of The Enemy.
          I also inclose Your Excellency a Letter I this moment received from Genl Scott, in which is a Letter to me from the Earl of Balcarras, and one for Colonel Magaw. Your Excellency will also find in the packet, the Examination of Samuel Goldsmith, of Marblehead, who lately escaped from the Enemy; if his account of the Sickness raging in Admiral Byron’s Fleet, is true, I cannot think them in Condition for much Enterprize; nor will the Enemy be able to evacuate New York this Fall, unless they leave their Sick to the care of The United States. A counterfeit Bill, of each denomination, is sent to the Legislatures of the Four Eastern States; if Your Excellency thinks proper to forward the rest to Treasurer Hilligas, he may be directed to do the same to all the other States. I am Sir Your Excellencys most Obedt Servt
          
            Horatio Gates
          
        